DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
Claims 1 – 28 are pending. Claims 1 – 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Oral election was made without traverse during the interview on 11/21/2022 held between Examiner Adil Siddiqui and Applicant’s representative David M. Lockman.

Claims 15 – 28 are thus under consideration for this office action.

Drawings



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “170,” “106B,” and “12B.”  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “166B.”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate two different parts of the object represented in Fig. 3.

The drawings are objected to because [0015] refers to “the molten metal 3D object printer 100 is depicted in FIG. 1,” and further “the embodiment shown in FIG. 1,” although no such printer is depicted in a Fig. 1 – in fact, there is no Fig. 1 in the present application, only Fig. 1A and 1B, neither of which depict a molten metal 3D object printer 100.  
Corrected drawing sheets and/or specification in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections




Claims 15 and 24 are objected to because of the following informalities:
Regarding claim 15, the Examiner requests Applicant remove the underlined “the” in “configured to move the at least one of the platform and the at least one ejection head” to correct a grammatical error.
Regarding claim 24, the Examiner requests Applicant amend “Identify” on line 2 to “identify” to correct a typographical error.
Appropriate correction is required.

Claim Interpretation








The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the controller being configured to: identify sloped edges to be formed for each portion of a perimeter in a layer of an object to be formed by the metal drop ejecting apparatus,” in claim 15; 
“the controller being configured to… use a maximum individual step-out distance to generate machine- ready instructions that operate the metal drop ejecting apparatus to form the identified sloped edges at each portion of the perimeter in the layer of the object to be formed,” in claim 15; 
“the controller being further configured to: identify a step-out distance for each identified sloped edge for each portion of the perimeter to be formed in the layer of the object,” in claim 16; 
“the controller being further configured to… identify a number of passes for forming each identified sloped edge for each portion of the perimeter using the identified step-out distance for each identified sloped edge at each portion of the perimeter and the maximum individual step-out distance,” in claim 16; 
“the controller being further configured to: identify the number of passes for at least one identified sloped edge as being greater than one,” in claim 17; 
“the controller being further configured to: distribute the identified step-out distance for each identified sloped edge for each portion of the perimeter to be formed in the layer of the object over the identified number of passes,” in claim 18; 
“the controller being further configured to: identify an equal amount of the identified step-out distance for each pass in the identified number of passes for at least one of the portions of the perimeter for at least one of the identified sloped edges,” in claim 19; 
“the controller being further configured to: identify the equal amount of the identified step-out distance for each pass as being the maximum individual step-out distance,” in claim 20; 
“the controller being further configured to: identify an amount of the identified step-out distance for at least one of the passes in the identified number of passes for at least one of the portions of the perimeter of at least one of the identified sloped edges as being different that an amount of the identified step-out distance distributed to another one of the passes in the identified number of passes for at least another one of the portions of the perimeter for the at least one of the identified sloped edges,” in claim 21; 
“the controller being further configured to: distribute the maximum step-out distance to each pass in the identified number of passes for forming at least one sloped edge for at least one portion of the perimeter in the layer except a last pass to be performed,” in claim 22; 
“the controller being further configured to… distribute the portion of the identified step-out distance to the last pass that is equal to the step-out distance less a total of the maximum step-out distances distributed to the other passes in the identified number of passes,” in claim 22;
“the controller being further configured to: identify the step-out distance for at least one identified sloped edge for at least one of the portions of the perimeter as being less than the maximum individual step-out distance” in claim 23;
“the controller being further configured to: Identify the number of passes for the at least one identified sloped edge for the at least one of the portions of the perimeter as being one,” in claim 24;
“the controller being further configured to: identify a drop spacing for formation of the at least one identified sloped edge for the at least one of the portions of the perimeter during the one pass, the drop spacing decreasing as the identified step-out distance for the at least one identified sloped edge for the at least one portion of the perimeter approaches the maximum individual step-out distance,” in claim 25;
“the controller being further configured to: identify a drop spacing between a fully supported drop and a drop forming the at least one identified sloped edge for the at least one of the portions of the perimeter in the layer,” in claim 26;
“the controller being further configured to: identify the step-out distance for at least one of the identified sloped edges for at least one of the portions of the perimeter as corresponding to an angle of more than 45° from a perpendicular line to a structure on which the layer of the object is to be formed,” in claim 27; and
“the controller being further configured to: identify the step-out distance for at least one of the identified sloped edges for at least one of the portions of the perimeter as corresponding to an angle of at least 60° from the perpendicular line to the structure on which the layer of the object is formed,” in claim 28
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, the Examiner notes that the term “controller” is being interpreted as a generic placeholder or “nonce” term as it is a non-structural term having no specific structural meaning. As such, prong 1 of the aforementioned 3 prong analysis is satisfied. Further, “configured to” indicates that “the controller” is being modified by the functional language which follows it, thereby satisfying prong 2 of the aforementioned 3 prong analysis. Finally, for each case, sufficient structure, material, or acts for performing the claimed function have not been introduced in the present claims, thereby satisfying prong 3 of the aforementioned 3 prong analysis.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


For ALL of the claim limitations listed previously which invoke 35 USC 112(f), the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. 
For each of the aforementioned cases, the disclosure is devoid of any structure that performs the function in the claim. To elaborate, in the case of computer-implemented functional claim limitations, all of the aforementioned claim limitations belonging to such a class, the specification must disclose an algorithm for performing the claimed function (MPEP 2181 II B). In the present case, an algorithm is disclosed by the present specification (discussed as “programmed instructions” in [0023]-[0024] and illustrated in Fig. 2, for example), but an issue exists as to whether the disclosure is adequate to perform the entirety of the claimed functions. In the present case, the disclosed algorithm simply recites the claimed functional language of the aforementioned claims, and does not describe with sufficient specificity as to how one of ordinary skill in the art would implement the algorithm. For example, the specialized functions of identification and distribution of various parameters, such as identification of sloped edges, identification of a step-out distance, distribution of an identified step-out distance, and distribution of a maximum step-out distance, among other functions, have not been linked to adequate corresponding structures to perform the claimed functions.
Therefore, the claims (claims 15 – 28) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 15 – 28 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim recites “the at least one ejection head” on lines 7, 9, and 11-12. There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully recommends Applicant amend “an ejection head” on line 3 to “at least one ejection head” in order to provide the limitation with proper antecedent basis.
Claims 16 – 28 are rejected for their dependence upon claim 15.















The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 – 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15 – 28, as previously discussed, these claims each contain limitations which invoke 35 USC 112(f), and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. In such cases, claims also lack written description under 35 U.S.C. 112(a) (MPEP 2181 II B & MPEP 2163.03 VI).

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0056970 (“Chin”).
Regarding claim 15, Chin discloses a metal drop ejecting apparatus ([0034]; Fig. 1, #100) comprising: a melter configured to receive and melt a bulk metal ([0041]; [0087]; Fig. 2, #220); an ejection head ([0041]; Fig. 1, #120; Fig. 2, #200) having a nozzle ([0041]; Fig. 1, #122; Fig. 2, #240) that is fluidly connected to the melter to received melted bulk metal from the melter ([0087]; Fig. 2, #220 & #240); a platform positioned opposite the ejection head (Fig. 1, #140); at least one actuator operatively connected to at least one of the platform ([0062], L 3-6; Fig. 1, #150) and the at least one ejection head ([0062], L 3-6; Fig. 1, #150), the at least one actuator being configured to move at least one of the platform and at least one ejection head relative to one another ([0062]); and a controller operatively connected to the melter, the at least one ejection head, and the at least one actuator ([0063]; Fig. 1, #160). Further, Chin discloses that the controller may be operable to control the metal drop ejecting apparatus to fabricate an object based on a digital model that provides a three-dimensional representation of the object ([0063]; [0065]).
Regarding the claimed requirement that the controller is configured to: identify sloped edges to be formed for each portion of a perimeter in a layer of an object to be formed by the metal drop ejecting apparatus; use a maximum individual step-out distance to generate machine- ready instructions that operate the metal drop ejecting apparatus to form the identified sloped edges at each portion of the perimeter in the layer of the object to be formed; and execute the generated machine-ready instructions to operate the metal drop ejecting apparatus to form the sloped edges at each portion of the perimeter in the layer of the object to be formed, it is noted that such requirements are functional in nature, and only limit the claimed apparatus with respect to the manner in which it is to be used. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 II). As all structural limitations of the claim are present in the disclosure of Chin, the claim is hereby anticipated.
Regarding claims 16 – 28, each of the aforementioned claims recite functional language by which the claimed apparatus is intended to be employed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 II). As all structural limitations of the claim are present in the disclosure of Chin, the claims are hereby anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 – 16 and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0056970 (“Chin”) in view of US 2020/0190988 (“Osgood”).
Regarding claim 15, Chin teaches a metal drop ejecting apparatus ([0034]; Fig. 1, #100) comprising: a melter configured to receive and melt a bulk metal ([0041]; [0087]; Fig. 2, #220); an ejection head ([0041]; Fig. 1, #120; Fig. 2, #200) having a nozzle ([0041]; Fig. 1, #122; Fig. 2, #240) that is fluidly connected to the melter to received melted bulk metal from the melter ([0087]; Fig. 2, #220 & #240); a platform positioned opposite the ejection head (Fig. 1, #140); at least one actuator operatively connected to at least one of the platform ([0062], L 3-6; Fig. 1, #150) and the at least one ejection head ([0062], L 3-6; Fig. 1, #150), the at least one actuator being configured to move at least one of the platform and at least one ejection head relative to one another ([0062]); and a controller operatively connected to the melter, the at least one ejection head, and the at least one actuator ([0063]; Fig. 1, #160). Further, Chin teaches that the controller may be operable to control the metal drop ejecting apparatus to fabricate an object based on a digital model that provides a three-dimensional representation of the object, i.e. to execute generated machine-ready instructions to operate the apparatus ([0063]; [0065]).
Chin does not explicitly teach that the controller is configured to identify sloped edges to be formed for each portion of a perimeter in a layer of an object to be formed by the metal drop ejecting apparatus; and use a maximum individual step-out distance to generate machine- ready instructions that operate the metal drop ejecting apparatus to form the identified sloped edges at each portion of the perimeter in the layer of the object to be formed.
Osgood teaches additive manufacturing methods and systems ([0001]). Osgood teaches that during manufacture, overhangs formed orthogonally to manufactured columns may have a limitation on its maximum length, as if this length is exceeded, undesirable warping or unsuccessful layering may occur ([0086]). 
As such, an ordinarily skilled artisan would have been motivated by the teachings of Osgood to not exceed this maximum overhang length when constructing overhang structures, as exceeding the length may result in undesirable warping or unsuccessful layering. Not exceeding the overhang length would inherently require identification of regions of the object at which the overhang region is of importance (i.e. curved regions), as well as use of the maximum overhang length to generate machine-ready instructions so as to operate the metal drop ejecting apparatus to form the respective layer of the object to be formed. 
Regarding claim 16, the claimed requirements of the controller being further configured to: a) identify a step-out distance for each identified sloped edge for each portion of the perimeter to be formed in the layer of the object; and b) identify a number of passes for forming each identified sloped edge for each portion of the perimeter using the identified step-out distance for each identified sloped edge at each portion of the perimeter and the maximum individual step-out distance, are both met by the combined teachings of Shin and Osgood. Identification of a step-out distance in and of itself is inherently necessary for a controller to generate instructions for construction of regions having overhangs i.e. sloped edges, and a number of passes required to form each region having an overhang must be determined in order to generate the build instructions, even if that number is simply one, which it would be in the default case.
Regarding claim 23, the claimed requirement of the controller being further configured to: identify the step-out distance for at least one identified sloped edge for at least one of the portions of the perimeter as being less than the maximum individual step-out distance is met by the teachings of Osgood, which would motivate an ordinarily skilled artisan to not exceed a maximum overhang (i.e. step-out) length. Scenarios wherein an overhang length which is not exactly the “maximum overhang length” could be easily envisioned by one of ordinary skill in the art, such as when a curve of gentler slope is all that is desired in the formed object.
Regarding claim 24, the claimed requirement of the controller being further configured to: identify the number of passes for the at least one identified sloped edge for the at least one of the portions of the perimeter as being one, is met by the teachings of Chin as modified by Osgood. In the case of generating an overhang, the default is to generate the overhang in a single pass, as Osgood does not teach otherwise.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0056970 (“Chin”) in view of US 2020/0190988 (“Osgood”) as applied to claim 24, and further in view of WO 2021/073717 (“Baumann”; citing machine translation provided with this correspondence).
Regarding claim 26, modified Chin does not explicitly teach that the controller is configured to identify a drop spacing between a fully supported drop and a drop forming the at least one identified sloped edge for the at least one of the portions of the perimeter in the layer. However, in the operation of metal drop ejecting apparatuses, such a configuration is deemed to be inherent to the operation of such apparatuses.
Alternatively, Baumann teaches a 3D printing device for printing masses in the form of liquid drops in layers to a surface ([0002]). Baumann teaches that control of drop spacing may be determined as a function of the determined topography of a layer ([0023]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Baumann into Chin, and control the drop spacing during use of the metal drop ejecting apparatus. Drop spacing control contributes to the desired topography of 3D objects formed by drop ejecting apparatuses. Further, control of drop spacing would necessitate identification of drop spacing between all respective regions of a layer to be formed, including both a) fully supported drops; and b) drops forming a sloped edge.

Claims 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0056970 (“Chin”) in view of US 2020/0190988 (“Osgood”) as applied to claim 16, and further in view of US 2020/0108441 (“Jones”).
Regarding claims 27 and 28, modified Chin does not explicitly teach that the controller is further configured to: identify the step-out distance for at least one of the identified sloped edges for at least one of the portions of the perimeter as corresponding to an angle of more than 45° (with respect to claim 27) or 60° (with respect to claim 28) from a perpendicular line to a structure on which the layer of the object is to be formed.
Jones teaches a method of manufacturing a component containing overhangs by additive layer manufacturing (Abstract). Jones teaches that overhangs of greater than 45° to the vertical (corresponding to the claimed “more than 45° from a perpendicular line to a structure on which the layer of the object is to be formed”) may be formed, as long as a support structure is generated ([0010]; [0016]). Jones illustrates various overhang examples, including some features having angles of approximately 45°, 60°, or even 90° from a perpendicular line to a structure on which the layer of the object is to be formed (Fig. 4). Further, Jones teaches that without such supports, overhangs of greater than 45° cannot be achieved ([0005]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Jones, and configure the controller to utilize support structures, enabling identification of a step-out distance for any identified sloped edges of the object to be formed to correspond to an angle of greater than 45°, such as 60° or even 90°, from a perpendicular line to a structure on which the layer of the object is to be formed. Use of support structures in this way allows for the creation of overhang structures which extend at sharper angles.

Double Patenting











The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 – 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claim 14 of copending Application No. 17/163368 (US 2022/0241866); 
claim 14 of copending Application No. 17/163363 (US 2022/0241865); 
claim 10 of copending Application No. 17/163355 (US 2022/0242048); 
claim 16 of copending Application No. 17/157568 (US 2022/0234298); 
claim 1 of copending Application No. 17/154063 (US 2022/0226888); 
claim 26 of copending Application No. 17/147773 (US 2022/0219238); 
claim 1 of copending Application No. 17/140954 (US 2022/0212265); 
claim 6 of copending Application No. 17/143378 (US 2022/0212257); 
claims 6 and 18 of copending Application No. 17/085557 (US 2022/0134418); and
claim 1 of copending Application No. 16/945509 (US 2022/0032550)
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the aforementioned applications claim a substantially identical apparatus as the present claims, aside from differences in the manner as to which the claimed apparatus is to be employed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 II). As the ‘509 application claims an apparatus containing all structural limitations of the present claims, they are not patentably distinct from one another.
These are provisional nonstatutory double patenting rejections, because the patentably indistinct claims have not in fact been patented.











Claims 15 – 16 and 23 – 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claim 14 of copending Application No. 17/163368 (US 2022/0241866) in view of US 2020/0190988 (“Osgood”); 
claim 14 of copending Application No. 17/163363 (US 2022/0241865) in view of US 2020/0190988 (“Osgood”); 
claim 10 of copending Application No. 17/163355 (US 2022/0242048) in view of US 2020/0190988 (“Osgood”); 
claim 16 of copending Application No. 17/157568 (US 2022/0234298) in view of US 2020/0190988 (“Osgood”); 
claim 1 of copending Application No. 17/154063 (US 2022/0226888) in view of US 2020/0190988 (“Osgood”); 
claim 26 of copending Application No. 17/147773 (US 2022/0219238) in view of US 2020/0190988 (“Osgood”); 
claim 1 of copending Application No. 17/140954 (US 2022/0212265) in view of US 2020/0190988 (“Osgood”); 
claim 6 of copending Application No. 17/143378 (US 2022/0212257) in view of US 2020/0190988 (“Osgood”); 
claims 6 and 18 of copending Application No. 17/085557 (US 2022/0134418) in view of US 2020/0190988 (“Osgood”); and
claim 1 of copending Application No. 16/945509 (US 2022/0032550) in view of US 2020/0190988 (“Osgood”)
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the aforementioned applications claim a substantially identical apparatus as the present claims, aside from none of the applications claiming that the controller is configured to identify sloped edges to be formed for each portion of a perimeter in a layer of an object to be formed by the metal drop ejecting apparatus; use a maximum individual step-out distance to generate machine-ready instructions that operate the metal drop ejecting apparatus to form the identified sloped edges at each portion of the perimeter in the layer of the object to be formed; and execute the generated machine-ready instructions to operate the metal drop ejecting apparatus to form the sloped edges at each portion of the perimeter in the layer of the object to be formed.
Osgood teaches additive manufacturing methods and systems ([0001]). Osgood teaches that during manufacture, overhangs formed orthogonally to manufactured columns may have a limitation on its maximum length, as if this length is exceeded, undesirable warping or unsuccessful layering may occur ([0086]). 
As such, an ordinarily skilled artisan would have been motivated by the teachings of Osgood to not exceed this maximum overhang length when constructing overhang structures, as exceeding the length may result in undesirable warping or unsuccessful layering. Not exceeding the overhang length would inherently require identification of regions of the object at which the overhang region is of importance (i.e. curved regions), use of the maximum overhang length to generate machine-ready instructions so as to operate the metal drop ejecting apparatus to form the respective layer of the object to be formed, as well as execution of said machine-ready instructions to operate the metal drop ejecting apparatus to form a layer of the object to be formed. 
Further, regarding the claimed requirements of the controller being further configured to: a) identify a step-out distance for each identified sloped edge for each portion of the perimeter to be formed in the layer of the object; and b) identify a number of passes for forming each identified sloped edge for each portion of the perimeter using the identified step-out distance for each identified sloped edge at each portion of the perimeter and the maximum individual step-out distance, are both met by the combined teachings of the aforementioned applications and Osgood. Identification of a step-out distance in and of itself is inherently necessary for a controller to generate instructions for construction of regions having overhangs i.e. sloped edges, and a number of passes required to form each region having an overhang must be determined in order to generate the build instructions, even if that number is simply one, which it would be in the default case.
Further, regarding the claimed requirement of the controller being further configured to: identify the step-out distance for at least one identified sloped edge for at least one of the portions of the perimeter as being less than the maximum individual step-out distance is met by the teachings of Osgood, which would motivate an ordinarily skilled artisan to not exceed a maximum overhang (i.e. step-out) length. Scenarios wherein an overhang length which is not exactly the “maximum overhang length” could be easily envisioned by one of ordinary skill in the art, such as when a curve of gentler slope is all that is desired in the formed object.
Further, regarding the claimed requirement of the controller being further configured to: identify the number of passes for the at least one identified sloped edge for the at least one of the portions of the perimeter as being one, is met by the teachings Osgood. In the case of generating an overhang, the default is to generate the overhang in a single pass, as Osgood does not teach otherwise.
These are provisional nonstatutory double patenting rejections.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0096537 (“Mantell”) – Metal drop ejecting 3D object printer substantially similar to that of the present claims, including a controller configured to compensate for drop size variations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735